DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 5-7 of the amendment, filed 05/24/22, with respect to the rejection(s) of claim(s) 1, 10, and 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Japanese Patent H07178163 to Yamazaki et al.
The claim amendments have obviated the rejection of claims 1-9 under 35 USC 112(b), but have necessitated a new rejection also under 35 USC 112(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing feature” in claim 7 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the higher seal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Moreover, the meaning of the term “higher” is not understood in the context of claim 1. The claim recites, “a second seal, the higher seal comprising a lower contact-pressure seal than the first seal.” The term “higher” is used in the disclosure as originally filed to refer to contact pressure of the seal(s). Therefore, stating that the “higher seal” has a lower contact pressure is apparently self-contradictory. 
Because the term “higher seal” appears adjacent a limitation related to a “second seal,” it would at first glance be a safe assumption that “higher seal” refers to this second seal. However, in the amendment the term “second” was removed and replaced with the term “higher.” Therefore, a reasonable assumption of the claim meaning cannot be made.
Claims 5-8 and 14-17 are also rejected as being indefinite under 35 USC 112(b) because they depend, either directly or indirectly, from canceled claims 4 and 13. Because dependent claims contain all of the limitations of the claims from which they depend, and claims 5-8 and 14-17 depend from canceled claims, their limitations cannot be determined and are therefore indefinite.  For the purposes of examination, claims that depend directly from a canceled claim will instead be treated as depending from claim 1 for claims 5-8 and claim 10 for claims 14-17.
Claims not explicitly addressed above are rejected based upon their dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12, and 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent H07178163 to Yamazaki.
Regarding independent claim 10, Yamazaki teaches a blood pump (abstract) comprising an impeller (26) assembly having an impeller disposed within an impeller assembly housing (19, Fig. 3); a drive shaft (10) coupled to the impeller and configured to rotate with the impeller (Fig. 3); a motor (30), disposed within a motor housing (5) and configured to drive the impeller (Fig. 3); and a seal assembly configured to seal a portion of a blood pump from the blood, the seal assembly comprising: a first seal (including bearing 14); and a second seal (including bearing 31), the second seal comprising a lower contact-pressure seal than the first seal (translation para. 7, ll. 18-23), and wherein the first seal comprises a bearing (14) configured to receive an end of at least a portion of the drive shaft (Fig. 3).
Regarding independent claim 20, Yamazaki teaches a blood pump (abstract) comprising an impeller (26) assembly having an impeller disposed within an impeller assembly housing (19, Fig. 3); a drive shaft (10) coupled to the impeller and configured to rotate with the impeller (Fig. 3); a motor (30), disposed within a motor housing (5) and configured to drive the drive shaft (Fig. 3); and a seal assembly disposed within the impeller assembly (Fig. 3) the seal assembly comprising a plurality of seals, the plurality of seals comprising: a first seal (including bearing 14); and a second seal (including bearing 31), the second seal comprising a lower contact-pressure seal than the first seal (translation para. 7, ll. 18-23) and wherein the first seal comprises a bearing (14) configured to receive an end of at least a portion of the drive shaft (Fig. 3).
Regarding dependent claims 11, 12, and 14, 15, 18, and 19, Yamazaki teaches the seal assembly of claim 1 and blood pump of claim 10 (see above)…
further comprising a volume of lubricant (22) disposed between the first seal and the second seal (Fig. 3) (claim 11),
wherein the seal assembly is configured so that heat created by the second seal is dissipated into the lubricant and/or a housing of the blood pump (which would occur due to the lubricant in chamber 22 being located adjacent bearing 31, Fig. 3) (claim 12),
wherein the end of the at least a portion of the drive shaft is at least partially rounded (shown as cylindrical in Fig. 2), and the bearing comprises a concave depression defined in a first side of the bearing (the interior of 14, Fig. 3), wherein the depression is configured to receive the end of the drive shaft (Fig. 3) (claim 14),
the bearing further comprising a shaft aperture (through 14) defined therein, extending from the second side of the bearing to the first side of the bearing (Fig. 3), wherein the shaft aperture is configured to receive a portion of the drive shaft (Fig. 3) (claim 15),
wherein the motor housing is coupled to the impeller assembly housing (Fig. 3), wherein the seal assembly is configured to seal the motor from the blood (translation para. 7, ll. 18-23) (claim 18),
wherein the motor housing is separate from an impeller assembly housing (Fig. 3), the drive shaft (10), having a first portion and a second portion, extends between the impeller assembly housing and a motor housing (Fig. 3), wherein the first portion is a drive line disposed within a protective tube (formed by 19, Fig. 3), the drive line extending between the motor housing and the impeller assembly housing (Fig. 3), wherein the seal assembly is configured to seal the drive line from the blood (translation para. 7, ll. 18-23) (claim 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent H07178163 to Yamazaki in view of US 4,704,121 to Moise.  Yamazaki teaches the seal assembly of claim 4 and blood pump of claim 13 (see above), but fails to teach a biasing feature configured to bias the bearing toward the impeller  (claim 16), or the biasing feature comprising a spring disposed between the second side of the bearing and a spring retainer, wherein the spring surrounds a portion of the drive shaft (claim 17).
Moise teaches a blood pump (abstract) wherein a biasing feature (61) configured to bias a bearing (56/58) toward the impeller (50) (claim 16), and the biasing feature comprising a spring (61) disposed between a second side of the bearing and a spring retainer (57), wherein the spring surrounds a portion of the drive shaft (Fig. 5) (claim 17).
Moise also teaches that using the spring to bias the shaft keeps bearings 56 and 58 within close tolerances (col. 4, ll. 8-17).   Yamazaki teaches a biasing force in its bearings in the form of the dynamic forces generated during rotation (as described at translation para. 7, ll. 18-23).  Because both Yamazaki and Moise teach blood pumps with biasing elements acting on their shafts with the result of forcing bearing surfaces closer together, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Yamazaki by using a spring as taught by Moise as a simple substitution of one known prior art element (Moise’s spring) for another (the dynamic fluid forming surfaces of Yamazaki) to achieve the predictable result of ensuring the biasing force is not reliant on rotation of the shaft (Moise col. 4, ll. 8-17, Yamazaki translation para. 7, ll. 18-23).
Conclusion
While claims 1-9 are not rejected based upon prior art, a determination of patentability cannot be made without resolving those issues identified above with respect to 35 USC 112.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745